Title: To Benjamin Franklin from Baynton, Wharton & Morgan, 30 May 1765
From: Baynton, Wharton & Morgan
To: Franklin, Benjamin


Dear Sir
Philada. May 30 1765
It was not, until last Night, We recived your kind Favor of the 9th of March, otherwise, you may [be] assured, We should have remitted you, by this Packet (which [sails] On Saturday), The thousand pounds Sterling, That [you] in the most friendly Manner, sold Us.
We are very sensibly pained, That we have subjected you, to the least Inconvenience, But as We judged, you would not be, in Want of it, We took the Liberty of not remitting you, for the Reasons, we candidly assigned you, in our Letter of the 23d of January and We were afterwards confirmed in that Opinion, By your Expectation, As we understood, you Wrote your Daughter, of returning, in Captain Friend. You may however, positively confide, in Our transmitting you, The Amount of Our Note, by the June Packet; Whose Mail will be closed, On the 8th of that Month.
We gratefully acknowledge your Friendship, In so early representing to Mr. Neave, The Value of Our Lands and for your Declaration of serving us, Otherwise, All in your Power. We can at present make no Other Returns, for such extensive [torn], Then the most sincere Assurances, That We shall upon [all Occa]sions, study to demonstrate, a thankfull Sense thereof. We are with unfeigned Regard Dear Sir Your much Obliged and faithfull Friends &c.
Baynton Wharton & Morgan
Dr. Benjn. Franklin.
 
Addressed: To / Benjamin Franklin Esqr: / Craven Street / London: / per The Harriot Packet
